This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KIMBERLY DAVIS,

 3          Petitioner-Appellee,

 4 v.                                                                            No. A-1-CA-36806

 5 DONNIS DAVIS,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Drew D. Tatum, District Judge

 9 Greig & Richards, P.A.
10 William H. Greig
11 Clovis, NM

12 for Appellee

13 Harmon Barnett Morris, P.C.
14 Jared Morris
15 Clovis, NM

16 for Appellant



17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   IT IS SO ORDERED.


5                                              _______________________________
6                                              M. MONICA ZAMORA, Judge

7 WE CONCUR:


8 ____________________________
9 MICHAEL E. VIGIL, Judge


10 ____________________________
11 STEPHEN G. FRENCH, Judge